                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:04-CR-66-BR


UNITED STATES OF AMERICA                        )
                                                )
                                                )
               v.                               )           ORDER
                                                )
LAWRENCE HARPER                                 )


       This matter is before the court on defendant=s (1) pro se motion for a discharge hearing

pursuant to 18 U.S.C. § 4247(h), (DE # 104), and (2) motion, filed with the assistance of court-

appointed counsel, to change his name of record, (DE # 106). The government did not file a

response to either motion. Because defendant is represented by counsel, his pro se motion for a

discharge hearing is DENIED WITHOUT PREJUDICE. For good cause shown, his motion for

name change is ALLOWED. The Clerk is DIRECTED to change defendant’s name on the

docket to Kenyatta Bopopa Jomo f/k/a Lawrence Harper.

       This 15 May 2019.




                                             __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge
